In the Supreme Court of Georgia



                                    Decided: February 15, 2022


                S21A1273. MORRELL v. THE STATE.


      PETERSON, Justice.

      Karonta Morrell was charged with 21 counts in connection with

the murders of Rocquan Scarver and Jonathan Lang. Prior to trial,

the trial court granted Morrell’s motion to sever the counts related

to Scarver’s murder from the counts that were related to Lang’s.

Following a jury trial, Morrell was found guilty on all charges

related to Scarver’s murder. 1 On appeal, Morrell argues that the


      1 The crimes against Scarver occurred in December 2015, and the crimes
connected to Lang’s murder occurred in March 2016. A Chatham County grand
jury returned a 21-count indictment relating to both murders against Morrell
in March 2016. For Scarver’s murder, Morrell was charged with malice murder
(Count 1), two counts of felony murder (Counts 2-3), one count of aggravated
assault (Count 4), three counts of possession of a firearm during the
commission of a felony (Counts 5-7), and one count of possession of a firearm
by a convicted felon (Count 8). At a trial in July 2019 on Counts 1-8, the jury
found Morrell guilty on all counts. The trial court sentenced Morrell to life in
prison without the possibility of parole on Count 1 and two five-year terms ⸺
consecutive to Count 1 and concurrent with each other ⸺ for Counts 5 and 8;
trial court erred in admitting hearsay evidence under the forfeiture-

by-wrongdoing provision of OCGA § 24-8-804 (b) (5) (“Rule 804 (b)

(5)”), admitting other-acts evidence of witness intimidation

connected to Lang’s murder under OCGA § 24-4-404 (b) (“Rule 404

(b)”), and denying his motion to remove a juror whom Morrell claims

was not impartial. We affirm because the trial court did not abuse

its discretion in admitting the hearsay evidence; it did not abuse its

discretion in admitting the other-acts evidence of witness

intimidation; allowing the references to Lang’s murder was error but

harmless; and the trial court did not abuse its discretion in denying




the remaining counts were merged or vacated by operation of law. Morrell filed
a timely motion for new trial, which he later amended. The trial court denied
Morrell’s motion for new trial, and he timely appealed. Morrell was found
guilty on Counts 9-21, the counts related to Lang’s murder, during a separate
trial held in 2018 and sentenced to life in prison without the possibility of
parole plus 70 years on Counts 9, 12, 15, 16, 18, 20, and 21, with the remaining
counts being vacated by operation of law or merged. Those convictions are not
at issue in this appeal; Morrell filed a timely motion for new trial in that case,
but that motion was still pending at the time he filed an appeal in this case,
which was docketed to this Court’s August 2021 term and submitted for a
decision on the briefs. See Seals v. State, 311 Ga. 739, 744 (2) (b) (860 SE2d
419) (2021) (“[W]hen a count is severed from a multi-count indictment, and
separate trials are held on the severed counts, each conviction on the severed
counts is separately appealable when the sentence is entered on the severed
count.”).
                                        2
Morrell’s motion to excuse the challenged juror.

     Morrell was a member of the Crips gang. On December 10,

2015, Scarver, who was associated with the rival Bloods gang, was

killed in an apparent gang-related shooting. Police interviewed

witnesses in response to the shooting. Martita Harris and David

Jackson, eyewitnesses and cousins of Morrell, identified Morrell as

the shooter. Harris said that, after shooting Scarver, Morrell fled the

scene in a grey vehicle with a black bumper that Harris identified

as belonging to Valencia Allen. Morrell fled with “Beefy,” whom

Harris identified as Allen’s boyfriend. Morrell was not apprehended

until several months later, when he was arrested for killing Lang.

     About two weeks prior to Morrell’s July 2019 trial, the State

moved under the forfeiture-by-wrongdoing provisions of Rule 804 (b)

(5) to admit into evidence Jackson’s recorded out-of-court

statements to police. The State argued that Morrell had intimidated

witnesses in the Lang murder case and had also caused Jackson to

be unavailable in this case.

     The trial court took up the State’s motion on the first day of

                                  3
trial. The State proffered that Jackson, who was not present, had

been served with a subpoena and that Morrell was responsible for

Jackson’s absence. The State played recordings of phone calls in

which Morrell talked about paying someone off, needing a “b*tch” to

disappear, and having destroyed evidence. The State proffered that

Morrell was referring to an eyewitness to the killing of Lang and

that the police had moved that witness for her safety after hearing

Morrell’s recorded call.

     The State argued that Morrell was attempting to intimidate

witnesses in this case as well, proffering that after he was provided

with unredacted discovery, his cousin, Celeste Gaines, posted on her

Facebook page the names and identifying information of several

witnesses in this case, including Jackson and Harris. According to

the State, the witnesses started receiving threats after Gaines’s

Facebook post, and Gaines pleaded guilty to ten counts of

intimidating witnesses in this case, including Jackson and Harris.

     Morrell argued in response that Jackson had cooperated with

the State before, the State had not shown due diligence in

                                 4
attempting to secure his attendance, and there was no evidence that

his absence was due to any of Morrell’s actions. Morrell asked the

trial court to deny the State’s motion but issue a material-witness

warrant for Jackson. After hearing the parties’ arguments, the trial

court ruled that Jackson’s recorded out-of-court statements fell

within Rule 804 (b) (5) and were therefore admissible, and it also

signed a material witness warrant for Jackson in an attempt to

secure his testimony.

     At trial, Harris testified that Morrell and Beefy were standing

on a street corner when Scarver threw up a gang sign that angered

Morrell. Morrell then snuck up behind Scarver, shot him in the back

of the head, and fled with Beefy in Beefy’s car. Harris admitted on

cross-examination that her testimony was different from her

statement to police, in which she said that Morrell shot Scarver in

the face. Allen testified that her boyfriend, Charles Steplight, was

known as “Beefy” and that she owned a silver car with a black front

bumper. Allen confirmed that, at the time Scarver was killed, she

owned the vehicle that Harris had previously identified as the

                                 5
getaway car. Allen said that she was living with Steplight at the

time of Scarver’s death, they lived a few blocks away from the

murder scene, and Steplight had access to her car keys. Allen

confirmed that Steplight and Morrell were friends.

     During a break in the trial, the State informed the trial court

that investigators could not locate Jackson, but that after Jackson

learned of the material-witness warrant, he had called the

prosecutor’s office and stated that he would not appear in court. The

State played a recording of that phone call for the court, and that

recording was later admitted into evidence and played for the jury.

In that call, Jackson was reminded of the court order for his

appearance at trial, but said that he could not “go against [his]

family” by testifying against Morrell and repeatedly said that he did

not want to testify because he would “be putting his life at risk” if

he did. An employee of the prosecutor’s office tried to convince

Jackson to “come in” to see what could be done to keep him safe, but

Jackson responded that “y’all cannot save me” and “you cannot help

me.” Jackson further explained,

                                  6
     [Y]ou’re not gon’ be with me when I sleep. You’re not gon’
     be with me when I [have to] go places. You’re not gon’ be
     there. So how y’all can help? There’s no safety. There’s no
     savin’ me, there’s nothin’ to save . . . .

Jackson also said that he was going to “say nothin’” even if he went

to court and did not even want to “show my face in a courtroom.”

     Through Detective Eric Blaser, the lead detective who

interviewed Jackson, the State introduced Jackson’s recorded

statements to the police made prior to his recorded phone call to the

district attorney’s office. Those recorded statements revealed the

following. On the night of the shooting, Jackson told police that he

heard the gunshot and saw Scarver fall to the ground, but did not

see who shot him. In an interview several days later, Detective

Blaser confronted Jackson with information that Jackson had told

someone else that he saw the shooter, and Jackson expressed

concern about whether his name would be on any police report,

stating that he wanted to remain anonymous and did not want

things to “hit the fan.” Jackson revealed that he was reluctant to

identify the shooter and would not want to testify because the


                                 7
shooter was his cousin; when asked for his cousin’s name, Jackson

said “Karonta,” and he identified Morrell in a photo lineup.

Detective Blaser testified that Jackson was reluctant to testify

because he was afraid.

     Detective Blaser also testified that Gaines pleaded guilty to ten

counts of witness intimidation for Facebook postings in which she

said she was about “to upload these snitches’ names that’s in

somebody paperwork,” listed Harris’s and Jackson’s names, and

posted a screen shot of a police report that was available only to the

parties (including Morrell) and not the public. Detective Blaser

testified that there was no evidence that the government provided

the information to Gaines. The record shows that Gaines posted the

material to her Facebook page on June 7, 2016.

     The State also presented evidence under Rule 404 (b) for the

purpose of showing Morrell’s pattern of witness intimidation that

was carried out in this case through Gaines’s conduct and that, as a

result, demonstrated his consciousness of guilt. The State called the

detective who investigated the Lang murder, who testified that a

                                  8
witness had identified Morrell as the person who killed Lang. The

detective said he was familiar with witness intimidation in both

cases, referred to recorded phone calls that had been admitted, and

testified that Morrell had talked about having destroyed evidence in

that case. In one call recorded shortly after he was arrested in March

2016, an unidentified woman asked Morrell if he needed her to do

something. Morrell referred to a “b*tch” and said she needed to

“change her motherf*ckin’ . . .” before explaining that she needed to

“disappear.” The unidentified woman told Morrell, “You don’t worry

about that, I got you,” and, “You don’t need to do too much talkin’

over the phone.” The detective testified that an eyewitness in the

Lang case was relocated for her safety after police learned of

Morrell’s statement about “making someone disappear” and

Morrell’s plan to start communicating in ways that could not be

monitored. In the final charge to the jury, the trial court instructed

the jury that it was to consider this other-acts evidence only as it

related to Morrell’s plan to intimidate witnesses and not for any

other purpose, including whether the evidence showed that Morrell

                                  9
had a propensity to commit certain crimes.

     1. Morrell argues that the trial court erred in admitting

Jackson’s recorded interviews under Rule 804 (b) (5), because the

State did not show what efforts were made to locate and produce

Jackson prior to trial, failed to request a material-witness warrant

prior to trial, and failed to establish that Jackson’s unavailability

was due to any wrongdoing by Morrell. Morrell also argues that the

admission of the hearsay statements violated his constitutional

right to confrontation. We disagree.

     Hearsay statements are generally not admissible, but Rule 804

provides some exceptions to that rule. As relevant here, Rule 804 (b)

(5) allows a hearsay statement to be admitted against “a party that

has engaged or acquiesced in wrongdoing that was intended to, and

did, procure the unavailability of the declarant as a witness.” OCGA

§ 24-8-804 (b) (5). To admit such a statement against a defendant,

the State must prove by a preponderance of the evidence that: (1)

the defendant engaged in or acquiesced in wrongdoing; (2) the

wrongdoing     “was    intended    to   procure    the   declarant’s

                                  10
unavailability”;   and   (3)   the    wrongdoing   “did   procure   the

unavailability.” Hendrix v. State, 303 Ga. 525, 528 (2) (813 SE2d

339) (2018) (citation and punctuation omitted). For a witness to be

considered unavailable under Rule 804, the party moving to admit

the witness’s statement must show that “reasonable, good-faith

efforts” were made to procure the witness’s attendance. Welch v.

State, 309 Ga. 875, 878-879 (2) (848 SE2d 846) (2020). For

evidentiary rulings, we accept a trial court’s factual findings unless

clearly erroneous and review a trial court’s ultimate decision on the

issue for an abuse of discretion. See State v. Wilkins, 302 Ga. 156,

160 (805 SE2d 868) (2017). The clearly erroneous standard is

equivalent to the highly deferential “any evidence” standard, which

means we will not reverse a trial court’s factual findings if there is

any evidence in the record to support them. See, e.g., Jordan v.

State, 305 Ga. 12, 17 (3) (823 SE2d 336) (2019); Reed v. State, 291

Ga. 10, 13 (3) (727 SE2d 112) (2012).

     The State carried its burden of proof in establishing that

Jackson’s unavailability was caused by Morrell’s wrongdoing.

                                     11
Regardless of whether the State produced sufficient evidence of its

good-faith efforts to secure Jackson’s testimony at the time the trial

court ruled on the State’s Rule 804 (b) (5) motion, the State did

produce such evidence by the time Jackson’s statements were

actually introduced at trial. In particular, prior to introducing

Jackson’s statements through Detective Blaser, the State stated

that one of its investigators had attempted to serve the material-

witness warrant on Jackson and could not locate him. The State also

submitted evidence that, after learning of the warrant, Jackson

called the prosecutor’s office and repeatedly said he would not

appear in court and would not testify if he was brought to court, even

after being told that there was a court order for him to do so. This

evidence was sufficient for the trial court to determine that Jackson

was an unavailable witness. See United States v. Siddiqui, 235 F3d

1318, 1325 (11th Cir. 2000) (government made sufficient showing of

unavailability where witness said she did not want to attend trial




                                 12
and did not change her mind despite government’s urging) 2; Lopez

v. State, 355 Ga. App. 319, 321 (844 SE2d 195) (2020) (State provided

sufficient evidence that witness who failed to appear for trial was

unavailable by presenting testimony that witness said she would

rather be jailed than appear for trial when she was served with

subpoena).

      Nor did the trial court clearly err when it found that Morrell

engaged in or acquiesced in wrongdoing intended to procure

Jackson’s unavailability. 3 The State established that Morrell tried

to silence and intimidate witnesses in the Lang case, supporting an

inference that he also was involved with the intimidation against

Jackson in this case. The State played for the trial court recordings

from the Lang case in which Morrell talked about paying someone


      2   As we have previously noted, because Rule 804 (b) (5) mirrors its
counterpart in the Federal Rules of Evidence, Federal Rule of Evidence 804 (b)
(6), we look to decisions of the federal appellate courts construing and applying
the federal rule in determining the meaning of our own rule. See Hendrix, 303
Ga. at 527 (2) n.3.
       3 In admitting Jackson’s statements into evidence at trial, the trial court

stated only that the record showed that the statements met the hearsay
exception, but in the order denying Morrell’s motion for new trial, the trial
court specifically found that Morrell “engaged in or acquiesced in wrongdoing
that was intended to, and did, procure” Jackson’s unavailability.
                                       13
off and making a “b*tch” disappear, and the State presented

evidence that the person in question was an eyewitness who had to

be relocated for her safety after the police learned of Morrell’s

statements.

     More particular to this case, the State showed that one of

Morrell’s cousins, Gaines, posted to her Facebook page threats

against witnesses in this case, whom she described as “snitches,”

and listed identifying information for those witnesses, including

Jackson and Harris. Although the State did not show with direct

evidence that Morrell asked Gaines to post this information, there

was sufficient evidence for the trial court to conclude that he did.

The information used by Gaines to intimidate witnesses was not

publicly available, Morrell was one of the few people who had access

to it, and there was no evidence the State provided this information

to Gaines. The direct evidence of Morrell’s wanting to get rid of a

witness in the Lang case further supported the trial court’s finding

that Morrell participated in or acquiesced in a plan to prevent

witnesses in this case, including Jackson, from testifying against

                                14
him. See, e.g., United States v. Johnson, 495 F3d 951, 971 (8th Cir.

2007) (“The fact that [the defendant] may have only aided and

abetted the procurement of the witnesses’ unavailability is of little

moment.”); United States v. Stewart, 485 F3d 666, 671 (2d Cir. 2007)

(rejecting defendant’s claim that the government was required to

show with direct evidence that he was involved in murder of a

witness because “[b]oth the existence of a conspiracy and a given

defendant’s participation in it with the requisite knowledge and

criminal intent may be established through circumstantial

evidence”); United States v. Scott, 284 F3d 758, 764 (7th Cir. 2002)

(concluding that “[i]t would not serve the goal of Rule 804 (b) (6) to

hold that circumstantial evidence cannot support a finding” that a

defendant threatened or coerced a witness not to testify); United

States v. Cherry, 217 F3d 811, 820 (10th Cir. 2000) (concluding a

declarant’s statements may be admitted against a person who

participated in a conspiracy to silence the declarant even if that

person did not himself engage in witness intimidation or other

wrongdoing); see also Lebis v. State, 302 Ga. 750, 758 (II) (B) (808

                                 15
SE2d 724) (2017) (“[W]hen the crimes involve relatives, slight

circumstances can support the inference that the parties colluded.”

(citations and punctuation omitted)).

     The trial court also did not clearly err in concluding that

Morrell’s actions procured Jackson’s unavailability. Morrell argues

that Jackson only said he would not testify against his family. That

was one reason given by Jackson, but it was not the only reason.

When Jackson identified Morrell as the shooter, he expressed

concern about his name appearing in any police reports, indicating

that he would encounter trouble. When he called the District

Attorney’s office months later, after Gaines’s Facebook posts, he

repeatedly expressed fear for his life if he testified and rebuffed the

State’s offer to try to keep him safe, insisting that the State could

not protect him adequately. Given this evidence and the deference

we afford the trial court’s factual findings, the trial court did not

abuse its discretion in admitting Jackson’s statement under Rule

804 (b) (5). See Hendrix, 303 Ga. at 527-528 (2) (although witness

initially gave information to police, witness was deemed unavailable

                                  16
when she refused to appear for trial, was brought in on arrest

warrant,   and    was   uncooperative    on    witness   stand;   her

unavailability was caused by defendant’s wrongdoing after

defendant commanded witness not to cooperate and called her a

“snitch,” at which time she told the State she was afraid she would

be killed if she testified); Lopez v. State, 355 Ga. App. 319, 321-322

(1) (844 SE2d 195) (2020) (no error in admitting witness’s

statements under Rule 804 (b) (5) where witness did not appear to

testify at defendant’s trial and evidence showed that defendant

pressured witness not to comply with subpoena and told her the

State would be unable to proceed with the case against him if she

did not cooperate). Because we affirm the trial court’s decision to

admit Jackson’s statements under Rule 804 (b) (5), there is no merit

to Morrell’s argument that the admission of those statements

violated his constitutional right of confrontation. See Hendrix, 303

Ga. at 528 (2) (“One who obtains the absence of a witness by

wrongdoing forfeits the constitutional right to confrontation.”

(quoting Davis v. Washington, 547 U.S. 813, 833 (IV) (126 SCt 2266,

                                 17
165 LE2d 224) (2006) (punctuation omitted)).

     2. Morrell next argues that the trial court erred in allowing the

State to introduce under Rule 404 (b) other-acts evidence regarding

the Lang case and the alleged acts of intimidation against witnesses

in that case.

     Before trial, the State gave notice pursuant to Rule 404 (b) that

it intended to introduce evidence related to Lang’s death for the

purpose of showing Morrell’s intent, preparation, plan, and witness

intimidation. At a pretrial hearing on the Rule 404 (b) motion, the

State’s primary argument was that the other-acts evidence related

to the Lang case was relevant to show that Morrell had intimidated

witnesses in this case and thus had displayed consciousness of guilt.

Specifically, the State argued that because Gaines would not

directly name Morrell as the person providing the material she used

on her Facebook post to intimidate witnesses in this case, the State

needed to introduce evidence of Morrell’s witness intimidation in the

Lang case in order to show that he was engaging in “wholesale



                                 18
witness tampering” when all of the charges were indicted together. 4

Following the hearing, the trial court ruled that the other-acts

evidence was admissible on the basis that it was relevant to

consciousness of guilt and because its probative value was not

substantially outweighed by the danger of unfair prejudice as the

State was seeking to introduce evidence only that Morrell

intimidated witnesses, not that he was involved in another murder.

      Under Rule 404 (b), “[e]vidence of other crimes, wrongs, or acts

shall not be admissible to prove the character of a person in order to

show action in conformity therewith[,]” but such evidence may be

admissible     for   other    purposes,     including    to   prove     intent,

preparation, and plan. See OCGA § 24-4-404 (b) (containing non-



      4 Morrell also briefly suggests that the trial court erred in admitting
evidence of Gaines’s intimidation of witnesses. But his enumeration of error
references only evidence related to the Lang case. The evidence of Gaines’s
intimidation concerned intimidation of witnesses in this case, including
Jackson and Harris, not witnesses in the Lang case. The State’s Rule 404 (b)
notice and its argument on the issue related exclusively to witnesses in the
Lang case, not Gaines’s conduct. Morrell cannot expand his enumeration of
error by arguing about the incorrectness of a trial court ruling not encompassed
by the enumeration. See Wallace v. State, 303 Ga. 34, 37-38 (2) (810 SE2d 93)
(2018).

                                      19
exhaustive list of permissible purposes); State v. Jones, 297 Ga. 156,

159 (2) (773 SE2d 170) (2015) (Rule 404 (b) “is, on its face, an

evidentiary rule of inclusion which contains a non-exhaustive list of

purposes other than bad character for which other acts evidence is

deemed relevant and may be properly offered into evidence”). 5 To

offer evidence under Rule 404 (b), a party must show that

      (1) the evidence is relevant to an issue in the case other
      than the defendant’s character; (2) the probative value of
      the evidence is not substantially outweighed by its undue
      prejudice; and (3) there is sufficient proof for a jury to find
      by a preponderance of the evidence that the defendant
      committed the other act.

Kirby v. State, 304 Ga. 472, 479 (4) (819 SE2d 468) (2018) (citation

and punctuation omitted). We review the trial court’s admission of

other-acts evidence for abuse of discretion. See id.

      Morrell argues that the trial court abused its discretion in

admitting the contested evidence because, although evidence of

witness intimidation is relevant to show consciousness of guilt, any


      5 Although the State initially offered the disputed evidence to show
intent, preparation, and plan, the trial court instructed the jury that it could
consider the evidence only as it related to Morrell’s plan to intimidate
witnesses and for no other purpose.
                                      20
consciousness of guilt is case-specific, and such consciousness of

guilt in the Lang case would not extend to this case. He also argues

that the evidence about Lang’s murder was unfairly prejudicial.

Morrell does not argue that the State failed to meet its burden on

the third prong of the Rule 404 (b) test, 6 so we address only the first

and second parts. Conducting that review, we conclude that the

evidence of witness intimidation in the Lang case was properly

admitted, the references to Morrell killing Lang were not, and the

error in allowing the references to Lang’s killing was harmless.

     (a) The Rule 404 (b) evidence regarding witness intimidation
was relevant to an issue other than Morrell’s character.

      A disputed issue in the case was whether Morrell intimidated

Jackson from testifying. There was no evidence that he threatened

Jackson directly or attempted to do so, but there was evidence

showing that Gaines did. For the evidence of Gaines’s conduct to be




      6 Morrell argues that the State did not present sufficient evidence with
respect to his role in Gaines’s intimidation of witnesses, but we rejected that
argument in Division 1 above and, as discussed above, Gaines’s conduct was
not the subject of the other-acts evidence noted in the Rule 404 (b) motion and
is not properly raised in this enumeration of error.
                                      21
admissible against Morrell, the State had to present evidence

showing that Morrell was involved in Gaines’s threats. The State

argued that it did so because the other-acts evidence showed

Morrell’s common plan to intimidate witnesses with respect to both

sets of charges against him, both of which were proceeding at the

same time. We agree with the State.

     “Relevant evidence” is defined broadly as evidence “having any

tendency to make the existence of any fact that is of consequence to

the determination of the action more probable or less probable than

it would be without the evidence.” OCGA § 24-4-401. “Questions of

relevance are within the sound discretion of the trial court,” and we

will not disturb a trial court’s determination of such a question

absent a clear abuse of discretion. Derrico v. State, 306 Ga. 634, 636

(3) (831 SE2d 794) (2019).

     Georgia law has long recognized that evidence that a defendant

attempted to obstruct justice, including by intimidating a witness,

is relevant because it can serve as circumstantial evidence of guilt.

See, e.g., Wade v. State, 304 Ga. 5, 12 (5) (815 SE2d 875) (2018); Ross

                                  22
v. State, 255 Ga. 1, 3 (2) (b) (334 SE2d 300) (1985).

     Even where the defendant does not personally make the
     attempt to influence or intimidate a witness, it is a settled
     principle of law that an attempt by a third person to
     influence a witness not to testify or to testify falsely is
     relevant and may be introduced into evidence in a
     criminal prosecution on the issue of the defendant’s guilt
     where it is established that the attempt was made with
     the authorization of the accused.

Kell v. State, 280 Ga. 669, 671 (2) (a) (631 SE2d 679) (2006) (citation

and punctuation omitted). But “evidence of a threat or attempt to

influence a witness made by a third party must be linked to the

defendant in order to be relevant to any material issues.” Wade, 304

Ga. at 12 (5) (citation and punctuation omitted).

     In West v. State, 305 Ga. 467 (826 SE2d 64) (2019), we

considered whether a third party’s attempt to influence a juror in

West’s trial was admissible against West under Rule 404 (b). We

concluded that the evidence was relevant to show the defendant’s

consciousness of guilt, because a jury could conclude that the

defendant was part of a conspiracy to influence the juror where the

third party indicated that the defendant was next to him during a


                                  23
phone call in which the third party discussed plans to influence the

juror. See id. at 471-474 (2).

     Our case law thus establishes that evidence of third party

conduct   can   be   relevant    to        help   establish   a   defendant’s

consciousness of guilt. Accordingly, Gaines’s conduct of witness

intimidation would be admissible against Morrell if the State could

link him to that conduct, as Gaines’s acts of witness intimidation

would show Morrell’s consciousness of guilt. The question in this

case is whether the State could establish Morrell’s connection to

Gaines’s witness intimidation by presenting Morrell’s other acts to

establish his concurrent plan of witness intimidation in ongoing

criminal cases against him. Rule 404 (b) does not define “plan” or

otherwise set limits on its scope. Citing federal case law, we have

recognized two general categories of “plan” evidence under Rule 404

(b): the other-acts evidence “shows the planning of or preparation for

the charged offense,” or it “tend[s] to prove that the defendant

employed a ‘common scheme’ to commit a series of similar crimes.”

Heard v. State, 309 Ga. 76, 87 (3) (e) (844 SE2d 791) (2020) (citations

                                      24
and punctuation omitted).7

      But Heard did not define the outer limits of the universe of

“plan” evidence, and one of the federal cases cited in Heard noted

the difficulty in attempting to do so. In United States v. O’Connor,

580 F2d 38, 41-42 (2d Cir. 1978), the court considered only a

“common scheme or plan,” as opposed to plans that “may be fairly

characterized as unique,” and identified two subcategories. The first

subcategory, O’Connor explained, “includes other crimes evidence

demonstrating a connected or inseparable transaction”; “[t]he

second subcategory of common plan involves similar act testimony

constituting a continuing scheme or conspiracy.” Id. at 41. The first

grouping includes evidence “designed ‘to complete the story of the

crime on trial by proving its immediate context of happenings near

in time and place,” while the second “concern[s] similar acts evidence




      7 Because the evidence statutes of Georgia’s Evidence Code pertinent to
the Rule 404 (b) analysis materially track their counterparts of the Federal
Rules of Evidence, we take guidance from the decisions of the federal appellate
courts in construing and applying Rule 404 (b). See Heard, 309 Ga. at 85 (3)
(b).

                                      25
offered to show the existence of a definite project intended to

facilitate completion of the crime in question.” Id. at 41-42 (citation

and punctuation omitted).8 O’Connor recognized that these two

groups might sometimes overlap, and that its explanation of

“‘common scheme or plan’ neither defines the outer boundaries of

this category of other crimes evidence nor provides easy rules of

application.” Id. at 42.

      This case does not fall neatly into any of the categories

identified in Heard or O’Connor, but we see no abuse of discretion in

admitting the evidence under the unusual circumstances here.

Morrell was facing charges for killing both Scarver and Lang.

Morrell’s attempts to obstruct justice by destroying evidence and

intimidating witnesses in the Lang case and Gaines’s June 2016

Facebook post intimidating Scarver witnesses all occurred within

the same short time span of March to June 2016. See United States

v. Oppon, 863 F2d 141, 147 (1st Cir. 1988) (other-acts evidence


      8 Sometimes what could be characterized as “plan” evidence is actually
intrinsic evidence of the charged crimes and, therefore, not subject to the limits
of Rule 404 (b). See West, 305 Ga. at 473 (2) n.6.
                                       26
showing that defendant had answered citizenship question on prior

job applications similar to that at issue in the case was relevant to

prove identity and a common scheme or plan, and the fact that the

acts occurred within one year of charged offense provided “temporal

proximity” that “strongly favor[ed] admissibility”). Although Morrell

was not charged with witness tampering, the issue of whether he

was part of a “conspiracy” or “plan” with Gaines to do so was relevant

to establishing his consciousness of guilt, and the other-acts

evidence occurring near in time helped establish the link necessary

to tie Gaines’s conduct to Morrell. See Wade, 304 Ga. at 12 (5) (third

party’s attempt to influence a witness in the defendant’s case is

admissible where there is evidence linking action to the defendant);

see also O’Connor, 580 F2d at 41 (plan evidence showing a

“connected or inseparable transaction” is “designed to complete the

story of the crime on trial by proving its immediate context of

happenings near in time and place” (citation and punctuation

omitted)).

     Under the facts of this case, our conclusion that the other-acts

                                 27
evidence was relevant for the purpose of establishing a “plan” does

not draw on improper propensity inferences. Compare United States

v. LeCompte, 99 F3d 274, 278 (8th Cir. 1996) (concluding that other

acts committed against a different victim eight to ten years prior to

the charged offense failed to provide necessary linkage to establish

a “plan,” and stating that this other-acts evidence “is relevant to

‘plan’ or ‘preparation’ only insofar as it tends to prove a propensity

to commit crimes, which Rule 404 (b) prohibits.”). We have

previously acknowledged that the line between a proper purpose

under Rule 404 (b) and improper propensity evidence is not always

clear. See State v. Jones, 297 Ga. 156, 163 (3) (773 SE2d 170) (2015)

(“[T]he often subtle distinctions between the permissible purposes of

intent and knowledge and the impermissible purpose of proving

character may sometimes be difficult to discern.”); see also Booth v.

State, 301 Ga. 678, 685 (3) n.6 (804 SE2d 104) (2017) (“What appears

to one person as propensity may be intent to another; the margin

between is not a bright line.” (citation and punctuation omitted)).

     Without some connection between the other-acts evidence and

                                 28
the proposition that the State sought to prove, the other-acts

evidence could have had a tendency solely to prove Morrell’s

propensity to commit a bad act. See, e.g., LeCompte, 99 F3d at 278.

But the close timing here supports a logical inference that does not

depend on Morrell’s bad character. Explained another way, it is

improbable that, after his being charged with crimes against Lang

and Scarver, Morrell would personally participate in intimidating

witnesses against him regarding crimes against Lang , and also that

⸺ at about the same time ⸺ witnesses regarding the crimes against

Scarver were intimidated (through the use of nonpublic information

available to Morrell) without his involvement or acquiescence.

Morrell cites no case excluding other-acts evidence under these

circumstances, and we conclude that the trial court did not abuse its

discretion in determining that the other-acts evidence was relevant

for a proper purpose and was not offered solely to prove Morrell’s

bad character or propensity to commit a crime. See Thompson v.

State, 302 Ga. 533, 539 (III) (A) (807 SE2d 899) (2017) (“Despite its

inclusive nature, Rule 404 (b) prohibits the admission of such

                                 29
evidence when it is offered solely for the impermissible purpose of

showing a defendant’s bad character or propensity to commit a

crime.” (emphasis in original; citation and punctuation omitted)).

     (b) There was no abuse of discretion in concluding that the
probative value of the witness intimidation evidence was not
substantially outweighed by unfair prejudice.

     The second part of the Rule 404 (b) analysis requires

satisfaction of OCGA § 24-4-403 (“Rule 403”), which provides:

     Relevant evidence may be excluded if its probative value
     is substantially outweighed by the danger of unfair
     prejudice, confusion of the issues, or misleading the jury
     or by considerations of undue delay, waste of time, or
     needless presentation of cumulative evidence.

The Rule 403 analysis is committed to the trial court’s discretion,

and exclusion of relevant evidence under this test is “an

extraordinary remedy which should be used only sparingly.” Jones

v. State, 301 Ga. 544, 546-547 (1) (802 SE2d 234) (2017) (citation and

punctuation omitted). In reviewing issues under Rule 403, courts

must “look at the evidence in a light most favorable to its admission,

maximizing its probative value and minimizing its undue

prejudicial impact.” United States v. Brown, 441 F3d 1330, 1362

                                 30
(11th Cir. 2006).

     There is no single test for conducting this Rule 403 balancing

for “plan” evidence, likely because all circumstances should be taken

into account. See Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S.

379, 387 (128 SCt 1140, 170 LE2d 1) (2008) (“Applying Rule 403 to

determine if evidence is prejudicial also requires a fact-intensive,

context-specific inquiry.”); United States v. Gomez, 763 F3d 845, 857

(7th Cir. 2014) (“Because each case is unique, Rule 403 balancing is

a highly context-specific inquiry; there are few categorical rules.”);

see also United States v. Lopez, 649 F3d 1222, 1247-1248 (11th Cir.

2011) (a trial court “is uniquely situated to make nuanced judgments

on questions that require the careful balancing of fact-specific

concepts like probativeness and prejudice, and we are loath to

disturb the sound exercise of its discretion in these areas.” (citation

omitted)).

     We have said that when other-acts evidence is used to prove

intent, a court’s Rule 403 balancing involves a “common sense

assessment of all the circumstances surrounding the extrinsic

                                  31
offense, including prosecutorial need, overall similarity between the

extrinsic act and the charged offense, as well as temporal

remoteness.” Jones, 301 Ga. at 547 (1). Likewise, temporal proximity

and similarity between the offenses are factors that are frequently

cited as heightening probative value when other-acts evidence is

offered to prove a defendant’s plan. See, e.g., United States v. Moye,

793 Fed. Appx. 19, 22 (2d Cir. 2019) (evidence admissible because of

the similarity and temporal proximity between incidents); United

States v. Aguilar-Aranceta, 58 F3d 796 (1st Cir. 1995) (“Common

sense dictates that the time span between the events bears directly

on the probative weight of the prior conviction[.]”); Oppon, 863 F2d

at 147 (“[T]emporal proximity strongly favor[s] admissibility[.]”).

     Considering    the   totality    of   the   circumstances,   and

remembering that Rule 403 should be used to exclude evidence

“sparingly,” with the exception of the reference to Morrell killing

Lang, we see no abuse of discretion in the trial court’s conclusion

that the probative value of the evidence was not substantially

outweighed by the danger of unfair prejudice. There was no direct

                                 32
evidence that Morrell worked with Gaines to intimidate witnesses

in this case. But the recorded phone calls from the Lang case, all of

which happened within a few months of the Gaines Facebook

posting, show Morrell’s attempts to cover up his crimes by

destroying evidence or getting rid of witnesses. In one recorded call

from jail, Morrell was asked by a woman how she could help him,

and he talked about making a “b*tch” disappear. From these

incidents ⸺ close in time to the witness intimidation that occurred

in this case using confidential information to which Morrell had

access ⸺ it would be reasonable for a jury to conclude that Morrell

either directly asked Gaines to intimidate witnesses in this case, or

that he at least acquiesced in her efforts, which would then be

evidence of his consciousness of guilt in this case. See West, 305 Ga.

at 474 (2) (concluding that other-acts evidence of defendant’s

attempt to influence juror showed consciousness of guilt that was “of

more than marginal value to the State” because it helped establish

the defendant’s guilt); see also Jones, 301 Ga. at 547 (1) (“Probative

value also depends on the marginal worth of the evidence — how

                                 33
much it adds, in other words, to the other proof available to establish

the fact for which it is offered.” (citation and punctuation omitted)).

Moreover, because there was no direct evidence and Morrell

disputed that he had any role in intimidating Jackson, there was

significant prosecutorial need for other-acts evidence to explain why

Jackson would not testify, which was important to how the jury

might view the hearsay statements that were presented instead. See

Jones, 301 Ga. at 547 (1) (noting that the probative value of evidence

becomes greater when the fact for which it is offered is disputed).

     Although the evidence that Morrell killed Lang was certainly

unfairly prejudicial, as we discuss below, the remaining evidence

regarding his intimidation of witnesses was not. See Anglin v. State,

302 Ga. 333, 337 (3) (806 SE2d 573) (2017) (“[I]n a criminal trial,

inculpatory evidence is inherently prejudicial; it is only when unfair

prejudice substantially outweighs probative value that the rule

permits exclusion.” (emphasis in original; citation and punctuation

omitted)). As a result, we cannot say that the trial court abused its

discretion in admitting the evidence of witness intimidation in the

                                  34
Lang case.

     (c) The admission of references to Morrell’s killing Lang was
erroneous but ultimately harmless.

     The State offers no argument that the evidence that Morrell

killed Lang was relevant or probative to any issue, and there is no

doubt that this evidence was unfairly prejudicial. That Morrell

killed another person was the reason that a trial judge severed the

Lang counts from the counts in this case. Although the other-acts

evidence of witness intimidation related to Lang’s murder, it was

unnecessary for the State to elicit testimony that Lang was killed in

order to show that Morrell had intimidated witnesses in that case.

The State could have elicited the relevant information without

mentioning Lang’s murder, and the trial court abused its discretion

in allowing such mentions. Nevertheless, the trial court’s error was

harmless.

     It is fundamental that harm as well as error must be shown for

reversal.

     The test for determining nonconstitutional harmless
     error is whether it is highly probable that the error did

                                 35
     not contribute to the verdict. In determining whether trial
     court error was harmless, we review the record de novo,
     and we weigh the evidence as we would expect reasonable
     jurors to have done so as opposed to viewing it all in the
     light most favorable to the jury’s verdict.

Henderson v. State, 310 Ga. 708, 713 (3) (854 SE2d 523) (2021)

(citations and punctuation omitted).

     Any error in admitting the evidence about Morrell killing Lang

was harmless, because it was highly probable that it did not

contribute to the verdict. First, the evidence against Morrell was

substantial. Two of his cousins were eyewitnesses and identified him

as the shooter. Though Morrell challenged these statements, the

accounts of Harris and Jackson corroborated each other in material

part ⸺ that Morrell shot and killed Scarver. Harris also testified

that Morrell fled with Steplight in a grey car with a black bumper

after Morrell shot Scarver, and Steplight’s girlfriend testified that

Steplight lived near the scene of the crime, had access to her silver

car on the day of the murder, and was friends with Morrell.

Moreover, the evidence shows that Morrell was involved in witness

intimidation in this case through Gaines’s Facebook postings,

                                 36
reflecting his consciousness of guilt.

     Second, the testimony about Lang’s death was primarily

relayed by the detective who investigated that case and stated that

two witnesses had identified Morrell as Lang’s killer. That detective

did not testify about the details of Lang’s death, such as whether he

was shot or stabbed. Similarly, Detective Blaser made a passing

reference to the murder of Lang without discussing details about

that case. The trial court prohibited the State from introducing

evidence that Morrell was convicted of murdering Lang, and no

evidence of this nature was introduced.

     And although the State mentioned the Lang murder in closing

arguments, it focused on Morrell’s attempts to cover up his crimes,

how this hindered the State from presenting additional evidence of

guilt, and how it demonstrated his consciousness of guilt as a result.

Thus, the references to Lang’s killing were prejudicial but not

extremely so, especially when the trial court instructed the jury that

it was to consider the evidence from the Lang case solely for the

purpose of determining whether Morrell had a plan to intimidate

                                  37
witnesses, that it was not to consider the other acts for any other

purpose, and that Morrell was not on trial for those other acts. See

McWilliams v. State, 304 Ga. 502, 511 (3) (820 SE2d 33) (2018) (“Any

prejudicial impact of the extrinsic acts evidence was mitigated when

the trial court gave the jury specific instructions about the limited

purpose of the evidence.”).

     We acknowledge that whether the error in allowing the

references to Lang’s killing was harmless is a close question, but

given the limited discussion of that crime, the substantial evidence

of guilt, and the trial court’s limiting instruction, we conclude that

it was harmless. See Howell v. State, 307 Ga. 865, 875-876 (3) (838

SE2d 839) (2020) (holding that evidence of a prior crime was

harmless, in part due to the strong evidence of guilt against the

defendant and the limiting instruction directing the jury to consider

the evidence for one purpose only and informing the jury that the

defendant was not on trial for the prior crime). Cf. Brooks v. State,

298 Ga. 722, 723-724, 727-728 (2) (783 SE2d 895) (2016) (erroneous

introduction of other-acts evidence that defendant had shot state

                                 38
trooper was extremely prejudicial where State presented details of

the shooting and introduced evidence that defendant pleaded guilty

to that offense).

     3. Morrell argues that the trial court erred in denying his

motion to excuse a juror who expressed doubts about her ability to

be impartial. We disagree.

     When the selected jury was being brought back into the

courtroom for opening statements, Juror 34 remained in the jury

room. The trial court questioned Juror 34 outside the presence of the

rest of the jury, and she said, “I didn’t really think I’d get this

emotional.” The prosecutor reminded the court that Juror 34 had

disclosed during voir dire that her boyfriend’s mother was killed and

the defendant was found not guilty after a trial. Morrell’s trial

counsel noted that he “should have chimed in earlier” and that he

thought he “might be able to strike her earlier on,” and was now

faced with the potential that Juror 34 would “infect the rest of the

jury.” Juror 34 said that she was not trying to get out of jury duty

and confirmed that she did not know anything about Morrell’s case.

                                 39
When asked if she could listen to the evidence impartially and decide

the case based on the evidence, she responded, “I think so, I don’t

know.” The trial court noted that Juror 34 had previously indicated

that she could be fair and impartial, and Juror 34 replied, “I ⸺ I ⸺

I ⸺ I don’t know how ⸺ I’m not sure if I can.”

     The trial court heard arguments about whether to excuse Juror

34. The prosecutor opposed releasing Juror 34, expressing concern

about having enough jurors if another juror had to be excused, which

would possibly result in a mistrial and would give Morrell another

chance to “go after” witnesses. The court said it was inclined to keep

Juror 34, prompting trial counsel to say, “Let her soldier through.

But for the record, I would move to excuse her[.]” The trial court then

formally denied Morrell’s motion to excuse Juror 34.

     OCGA § 15-12-172 vests the trial court with broad discretion

to replace a juror with an alternate at any point during the

proceedings where, among other reasons, it is shown that the juror

is unable to perform his or her duty or legal cause exists. See Ware

v. State, 305 Ga. 457, 461-462 (3) (826 SE2d 56) (2019). To excuse

                                  40
for cause a selected juror in a criminal case on the statutory ground

that her ability to be fair and impartial is substantially impaired, a

challenger must show that the juror “holds an opinion of the guilt or

innocence of the defendant that is so fixed and definite that the juror

will not be able to set it aside and decide the case based upon the

evidence or the court’s charge on the evidence.” Poole v. State, 291

Ga. 848, 852 (3) (734 SE2d 1) (2012) (citation and punctuation

omitted) (challenge to trial court’s failure to remove selected juror).

This test is the same as that for prospective jurors: a potential juror

is not disqualified as a matter of law when he or she expresses doubt

about his or her own impartiality or reservations about his or her

ability to put aside personal experiences. See, e.g., Collins v. State,

308 Ga. 608, 612 (3) (842 SE2d 811) (2020); Garrett v. State, 280 Ga.

30, 31 (2) (622 SE2d 323) (2005).

     Here, although Juror 34 expressed doubts about her ability to

remain impartial, she did not express a fixed opinion about Morrell’s

guilt or innocence. Nor did she unequivocally indicate that she

would be unable to decide the case based upon the evidence

                                    41
presented at trial and the trial court’s instructions. Under these

circumstances, the trial court did not abuse its discretion in refusing

to remove Juror 34. See Ellis v. State, 292 Ga. 276, 288-284 (4) (b)

(736 SE2d 412) (2013) (defendant failed to show that motion to

strike three prospective jurors would have been successful where

jurors made equivocal statements about their ability to decide the

case based on the evidence ⸺ “would try,” “I hope I can,” and

“probably so” ⸺ but did not express a fixed opinion as to the

defendant’s guilt or innocence); Corza v. State, 273 Ga. 164, 166-167

(3) (539 SE2d 149) (2000) (juror’s statement that she “would try” to

set aside issue of gang membership after stating that the issue

would affect her ability to remain impartial did not demand her

removal because nothing in her responses indicated that she had

formed a fixed and definite opinion of guilt or innocence).

     Judgment affirmed. All the Justices concur.




                                  42